Title: To James Madison from George Madison, 9 July 1814
From: Madison, George
To: Madison, James


        
          Sir
          Frankfort, July 9th 1814
        
        At the time Major Trigg forwarded his resignation to Major Genl. Harrison he had no expectation of my immediate return from Canada, his having the charge of my family and through the persuation of Mrs Trigg (Altho very much against his inclination) was induced to resign, my return has released him from that charge, he would now willingly continue in the service of his country provided he could be reinstated in the same or any other Regiment. My long acquaintance with Major Trigg & knowing him to be a good Officer, has induced me to recommend him, and I am sure you would, provided there is a vacancy make a considerable acquisition to the Army by reinstating him. The general applause of his having done his duty in an Officer like manner in upper Canada during the last Campaign is

another inducement of recommendation. I have the honor to be sir with great respect & esteem Your Obt. Servt.
        
          George Madison
        
      